Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
“electronic aerosol provision device for selectively providing an aerosol” in claims 1, 12, 15 and “computing device configured to communicate” in claim 11, “electronic aerosol provision means for selectively providing an aerosol” in claim 16, “computing means for communicating” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The electronic aerosol provision device/means: “Electronic aerosol provision devices…generally contain a reservoir of a source formulation…from which an aerosol is generated…. An aerosol source for an aerosol provision device may thus comprise a heater having a heating element arranged to receive” a source, which may be a “source liquid from20 the reservoir, for example through wicking / capillary action,” (See “Background” in the specification) or a solid with a suitable arrangement to provide suitable heating and vaporization (Par. 0026). Thus, the electronic aerosol provision device or means is interpreted as having a reservoir filled with liquid, or a solid aerosol precursor and a heating element 
The computing device/means: “he computing device may comprise a smart phone or tablet computer running an application ("app") provided to facilitate a user's interaction with the e-cigarette” or a “laptop, smartwatch, smart TV, etc.” which communicates with the e-cigarette. (“Background” in the specification and Par. 0056). Thus, the computing device or means is interpreted as a smart phone, tablet, laptop, smart watch, or smart TV and art-recognized equivalents.
Note that  “biometric sensor means” is determined not to invoke 112(f) because “biometric sensor” is sufficient structure to perform the function of measuring a biometric parameter. Thus this is interpreted merely as a “biometric sensor.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Denyer et al. (US 2008/0257337 A1, hereinafter “Denyer,” newly cited) in view of Hindle et al. (US 2002/0078948 A1, hereinafter “Hindle,” newly cited)
Regarding claim 1, Denyer discloses a system (1, Fig. 1) comprising: 
an “aerosol generator” 3, Fig. 1) for selectively providing an aerosol to a user of the electronic aerosol provision device (Par. 0003); 
a computing device (“controller 6” which may include “a processor, a memory, and a user interface,” and where the user interface may include a keyboard and a display, Par. 0032) with a communications interface (the hardware/software in the controller which allows it to wirelessly communicate, as in Par. 0033: “controller may wirelessly communicate [with]…nebulizer 3, and/or monitoring device 5”) configured to communicate with the electronic aerosol provision device (Par. 0033) to exchange operating data associated with operation of the electronic aerosol provision device (Par. 0035); and 
a biometric sensor (comprising “monitoring device 5” and the “sensors” communicating with it, Par. 0031. The sensors measure biometric data including for example respiratory rate, oxygen saturation, and other biometric information) that is separated from the electronic aerosol provision device in use (Fig. 1) and configured to measure a biometric parameter of the user of the electronic aerosol provision device (Par. 0031) and to communicate with the Par. 0033) to exchange sensor data indicating a measurement of the biometric parameter (Par. 0039); and 
wherein the computing device is configured to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor (Pars. 0039-0040: “monitoring device 5 communicates a number of signals associated with the patient’s physiological reaction to controller 6 via signal line 10. Controller 6 employs these signals to calculate an optimized respiratory maneuver….controller 6 adjusts the settings of…nebulizer 3 to deliver optimized respiratory maneuver.”), and
the computing device is configured to support wireless communications with the electronic aerosol provision device (“controller 6 may wirelessly communicate [with]…nebulizer 3,” Par. 0033).
Denyer differs from the claimed invention in that Denyer’s aerosol provision device is not explicitly an electronic aerosol provision device having a reservoir or solid precursor and a heater. However, Hindle teaches, in a system for delivering a medicament to the lungs of a human (Par. 0004), an electronic aerosol provision device (Fig. 1, said device comprising a liquid precursor, 33, and a heater, 27, along with an electronic controller, Par. 0046, which is equivalent to the claimed electronic aerosol provision device because it performs substantially the same function, of providing aerosol, in substantially the same manner, by heating a precursor formulation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Denyer by replacing the aerosol provision device of Denyer with the electronic aerosol provision device of Hindle, because the Hindle Par. 0030) which allows the aerosol to be optimized for a given use, treatment, or disease (Hindle Par. 0029).
Regarding claim 10, Denyer discloses the biometric sensor is a breathing rate sensor for measuring user's breathing rate (“respiratory rate,” Par. 0031). 
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Denyer in view of Hindle as applied to claim 1, and further in view of Xiao et al. (US 2008/0078385 A1, hereinafter “Xiao,” newly cited).
Regarding claim 2, Hindle discloses the computing device is configured to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data (Pars. 0039-0040). Hindle discloses a user interface (Par. 0032) but fails to disclose it being used in the claimed manner.
Hindle fails to disclose this happening by updating a user interface providing a user of the electronic aerosol provision device with information relating to the operation of the electronic aerosol provision device to include an indication of the sensor data. However, Xiao teaches, in a system (10, Fig. 1) comprising an aerosol provision device (30), a control unit (40), and a display (44), and sensors (Par. 0021), a controller controlling an aspect of operation in response to sensor data by updating a user interface providing a user of the aerosol provision device with information relating to the operation of the aerosol provision device to include an indication of sensor data (Par. 0021: “the display (44) is preferably an LCD type screen that displays gas delivery parameters such as… breathing curve of the patient, oxygen saturation of the patient….” In response to this data, the controller controls operation as in Par. 0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Denyer by configuring the computing device to control an aspect of operation in response to sensor data by updating a user interface providing a user of the aerosol provision device with information relating to the operation of the aerosol provision device to include an indication of sensor data, as taught by Xiao, in order to allow the user to be alerted with an alarm when a biometric data such as oxygen saturation is not in a desirable range (Xiao Par. 0015).
Regarding claim 3, Xiao further teaches the indication of the sensor data included in the user interface comprises an indication of the measurement of the biometric parameter (such as oxygen saturation or a breathing curve, Par. 0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Denyer by configuring the indication of the sensor data included in the user interface to comprise an indication of the measurement of the biometric parameter, in order to allow the user to be alerted with an alarm when a biometric data such as oxygen saturation is not in a desirable range (Xiao Par. 0015).
Regarding claim 4, Xiao further teaches the indication of the sensor data included in the user interface comprises an indication of whether or not the measurement of the biometric parameter falls with a predefined range (Par. 0015: “the alarm” may be “activated based on adverse…oxygen saturation levels in the patient.” ‘Adverse levels’ indicates levels which fall outside (here, likely below) a predetermined range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus Xiao Par. 0015).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Denyer in view of Hindle as applied to claim 1 and further in view of Alarcon et al. (US 20150142387 A1, hereinafter “Alarcon”).
Regarding claim 9, Denyer discloses the computing device is configured to communicate with the biometric sensor to request sensor data from the biometric sensor (Par. 0033), but fails to teach this happening in response to receiving data indicating that the device has been used to provide aerosol to the user. However, Alarcon teaches, in an electronic aerosol provision device, a memory device which is configured to communicate with a sensor to request sensor data in response to receiving operating data from the electronic aerosol provision device comprising use data indicating that the electronic aerosol provision device has been used to provide aerosol to the user (see Fig. 9A, where steps 910/920 indicate that a user receives aerosol and that data is set to a memory device, after which data is collected, here the “puff time”).  Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the apparatus of the modified Denyer by configuring the computing device to communicate with a sensor to request sensor data in response to receiving operating data from the electronic aerosol provision device comprising use data indicating that the electronic aerosol provision device has been used to provide aerosol to the user, as taught by .         

Claim(s) 1, 5, 7-8, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Minskoff et al. (US 2014/0246035 A1, hereinafter “Minskoff”) in view of Black (US 2016/0081393 A1).
Regarding claim 1, Minskoff discloses a system (Fig. 80) comprising: 
an electronic aerosol provision device (100, illustrated in detail in Fig. 5, having a reservoir , wick element conducting liquid to heating element, and heating element, as described in Par. 0093) for selectively providing an aerosol to a user of the electronic aerosol provision device (Par. 0169); 
a computing device (smart phone 7610) with a communications interface (Par. 0162: “the authorization software can control personal digital device 7610 to send a wireless data transmission that unlocks PVU 100 and/or case 500.” Since the computing device communicates, i.e. sends a wireless data transmission, it must have a communications interface which enables this communication) configured to communicate with the electronic aerosol provision device to exchange operating data associated with operation of the electronic aerosol provision device (Pars. 0162-0164, where the operating data includes frequency of use, Par. 0179); and 
a biometric sensor (camera indicated in 8003, Fig. 80,which performs iris scan) that is separated from the electronic aerosol provision device in use (Fig. 80) and configured to measure a biometric parameter of the user of the electronic aerosol provision device (here, characteristics of the user’s iris) and to communicate with the computing device (via software 8003 and hardware internal to the computing device) to exchange sensor data indicating a measurement of the biometric parameter (Par. 0162); and 
wherein the computing device is configured to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor (the computing device determines whether authorization criteria have been met based on biometric sensor data, Par. 0162), and
the computing device is configured to support wireless communications with the electronic aerosol provision device (Fig. 80 and Par. 0162).
Minskoff fails to disclose the computing device is configured to support wireless communications with the biometric sensor. However, Black teaches, in a system comprising an electronic aerosol provision device (102, Fig. 1), a computing device (501, Fig. 5, in the embodiment in which it is a mobile phone as in Par. 0040: “the computer system 501 itself may embody one or more of these devices” which were previously recited to include “various mobile devices such as…smartphones,…tablet computers…laptop computers….”), and a biometric sensor (504, which may be a “biometric reader,” Par. 0039), the computing device is configured to support wireless communications with the biometric sensor (Par. 0039-0040 and Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Minskoff by separating the biometric sensor from the computing device, and configuring the computing device to communicate wirelessly with the biometric sensor, as taught by Black, because this allows various types of biometric sensors to 
Regarding claim 5, Minskoff discloses the computing device is configured to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data, by providing operating data to the electronic aerosol provision device that comprises control information for controlling an aspect of the operation of the electronic aerosol provision device (specifically, the control information being the information to lock/unlock, which controls on/off operation of the device based on the authorization process; Pars. 0165-0166. Further examples of control information include desired dose, power settings, time settings, and other parameters, Par. 0169).  
Regarding claim 7, Minskoff discloses controlling an aspect of the operation of the electronic aerosol provision device comprises restricting an ability of the electronic aerosol device to provide aerosol to the user (if the biometric data is deemed not to authenticate the user, then the functionality is locked and the “vaporizer remains deactivated,” Par. 0166).
Regarding claim 8, Minskoff discloses the electronic aerosol provision device comprises a heater (“heating element” in Par. 0103) for heating an aerosol precursor material (the “substance”, Par. 0103) to provide an aerosol to the user (Par. 0103), and wherein restricting the ability of the electronic aerosol provision device to provide aerosol to the user comprises preventing or limiting a supply of power to the heater for a period of time (Par. 0191).  

Regarding claim 11, Minskoff discloses an electronic aerosol provision device (100, Fig. 80; illustrated in detail in Fig. 5, having a reservoir , wick element, and heating element, as described in Par. 0093) for selectively providing an aerosol to a user of the electronic aerosol provision device (Par. 0169), comprising:
a communications interface (see Fig. 77, which indicates Bluetooth, wireless, or wired communications interface 7610) configured to communicate with a computing device (smart phone 7610) to exchange operating data associated with operation of the electronic aerosol provision device (Pars. 0162-0164, where the operating data includes frequency of use, Par. 0179); wherein the computing device is configured to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from a biometric sensor (camera indicated in 8003, Fig. 80,which performs iris scan)  (the computing device determines whether authorization criteria have been met based on biometric sensor data, Par. 0162) that is separated from the electronic aerosol provision device in use (Fig. 80) and configured to measure a biometric parameter of the user of the electronic aerosol provision device (here, characteristics of the user’s iris) and to communicate with the computing device (via software 8003 and hardware internal to the computing device) to exchange sensor data indicating a measurement of the biometric parameter (Par. 0162), and
wherein the computing device is configured to support wireless communications with the electronic aerosol provision device (Fig. 80 and Par. 0162).
Minskoff fails to disclose the computing device is configured to support wireless communications with the biometric sensor. However, Black teaches, in a system comprising an electronic aerosol provision device (102, Fig. 1), a computing device (501, Fig. 5, in the embodiment in which it is a mobile phone as in Par. 0040), and a biometric sensor (504, which may be a “biometric reader,” Par. 0039), the computing device is configured to support wireless Par. 0039-0040 and Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Minskoff by separating the biometric sensor from the computing device, and configuring the computing device to communicate wirelessly with the biometric sensor, as taught by Black, because this allows various types of biometric sensors to be used and interchanged, while ensuring that various components of the network can communicate without the need for wired connections.
Regarding claim 12, Minskoff discloses a method of operating a system (Fig. 80) comprising an electronic aerosol provision device (100, Fig. 80; illustrated in detail in Fig. 5, having a reservoir , wick element, and heating element, as described in Par. 0093) , a computing device (smart phone 7610) with a communications interface (Par. 0162: “the authorization software can control personal digital device 7610 to send a wireless data transmission that unlocks PVU 100 and/or case 500.” Since the computing device communicates, i.e. sends a wireless data transmission, it must have a communications interface which enables this communication)configured to communicate with the electronic aerosol provision device to exchange operating data associated with operation of the electronic aerosol provision device (Pars. 0162-0164, where the operating data includes frequency of use, Par. 0179), and a biometric sensor (camera indicated in 8003, Fig. 80,which performs iris scan) that is separated from the electronic aerosol provision device in use (Fig. 80) and configured to measure a biometric parameter of a user of the electronic aerosol provision device and to communicate with the computing device (via software 8003 and hardware internal to the computing device) Par. 0162), wherein the method comprises: 
the biometric sensor measuring a biometric parameter of a user of the electronic aerosol provision device (iris scan, Par. 0164) and communicating sensor data indicating a measurement of the biometric parameter to the computing device (Par. 0164, 0165); and 
the computing device controlling an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor (the computing device determines whether authorization criteria have been met based on biometric sensor data, Par. 0162), and
wherein the computing device is configured to support wireless communications with the electronic aerosol provision device (Fig. 80 and Par. 0162).
Minskoff fails to disclose the computing device is configured to support wireless communications with the biometric sensor. However, Black teaches, in a system comprising an electronic aerosol provision device (102, Fig. 1), a computing device (501, Fig. 5, in the embodiment in which it is a mobile phone as in Par. 0040), and a biometric sensor (504, which may be a “biometric reader,” Par. 0039), the computing device is configured to support wireless communications with the biometric sensor (Par. 0039-0040 and Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Minskoff by separating the biometric sensor from the computing device, and configuring the computing device to communicate wirelessly with the biometric sensor, because this allows various types of biometric sensors to be used and interchanged, while 
Regarding claim 13, Minskoff discloses a computing device (smart phone 7610) configured to communicate with the electronic aerosol provision device (100, Fig. 80; illustrated in detail in Fig. 5, having a reservoir , wick element, and heating element, as described in Par. 0093), to exchange operating data associated with operation of the electronic aerosol provision device (Pars. 0162-0164, where the operating data includes frequency of use, Par. 0179); and 
and to communicate with a biometric sensor (camera indicated in 8003, Fig. 80,which performs iris scan) that is separated from the electronic aerosol provision device in use (Fig. 80) to receive sensor data from the biometric sensor indicating a measurement of a biometric parameter of the user of the electronic aerosol provision device (here, characteristics of the user’s iris) and to communicate with the computing device (via software 8003 and hardware internal to the computing device) to exchange sensor data indicating a measurement of the biometric parameter (Par. 0162), wherein the computing device comprises: 
a processor (a processor is an inherent component of a smart phone) configured to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor (the computing device determines whether authorization criteria have been met based on biometric sensor data, Par. 0162), and
wherein the computing device is configured to support wireless communications with the electronic aerosol provision device (Fig. 80 and Par. 0162).
102, Fig. 1), a computing device (501, Fig. 5, in the embodiment in which it is a mobile phone as in Par. 0040), and a biometric sensor (504, which may be a “biometric reader,” Par. 0039), the computing device is configured to support wireless communications with the biometric sensor (Par. 0039-0040 and Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Minskoff by separating the biometric sensor from the computing device, and configuring the computing device to communicate wirelessly with the biometric sensor, because this allows various types of biometric sensors to be used and interchanged, while ensuring that various components of the network can communicate without the need for wired connections.
Regarding claim 14, Minskoff discloses a method of operating a computing device (smart phone 7610, Fig. 80) configured to communicate with the electronic aerosol provision device (100, Fig. 80; illustrated in detail in Fig. 5, having a reservoir , wick element, and heating element, as described in Par. 0093), to exchange operating data associated with operation of the electronic aerosol provision device (Pars. 0162-0164, where the operating data includes frequency of use, Par. 0179); the method comprising:
communicating with a biometric sensor (camera indicated in 8003, Fig. 80,which performs iris scan) that is separated from the electronic aerosol provision device in use (Fig. 80) to receive sensor data from the biometric sensor indicating a measurement of a biometric here, characteristics of the user’s iris) 
controlling an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor (the computing device determines whether authorization criteria have been met based on biometric sensor data, Par. 0162),
wherein the computing device is configured to support wireless communications with the electronic aerosol provision device (Fig. 80 and Par. 0162).
Minskoff fails to disclose the computing device is configured to support wireless communications with the biometric sensor. However, Black teaches, in a system comprising an electronic aerosol provision device (102, Fig. 1), a computing device (501, Fig. 5, in the embodiment in which it is a mobile phone as in Par. 0040), and a biometric sensor (504, which may be a “biometric reader,” Par. 0039), the computing device is configured to support wireless communications with the biometric sensor (Par. 0039-0040 and Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Minskoff by separating the biometric sensor from the computing device, and configuring the computing device to communicate wirelessly with the biometric sensor, because this allows various types of biometric sensors to be used and interchanged, while ensuring that various components of the network can communicate without the need for wired connections.
Regarding claim 15, Minskoff discloses a non-transitory computer-readable storage element storing a computer program product comprising machine readable instructions which, when executed on a computing device (smart phone 7610), configure the computing device to: 
communicate (Fig. 80) with an electronic aerosol provision device (100, Fig. 80; illustrated in detail in Fig. 5, having a reservoir , wick element, and heating element, as described in Par. 0093), to exchange operating data associated with operation of the electronic aerosol provision device (Pars. 0162-0164, where the operating data includes frequency of use, Par. 0179); 
communicate (via software 8003 and hardware internal to the computing device) with a biometric sensor (camera indicated in 8003, Fig. 80,which performs iris scan) that is separated from the electronic aerosol provision device in use (Fig. 80) to receive sensor data from the biometric sensor indicating a measurement of a biometric parameter of the user of the electronic aerosol provision device (here, characteristics of the user’s iris) 
control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor (the computing device determines whether authorization criteria have been met based on biometric sensor data, Par. 0162),
wherein the computing device is configured to communicate wirelessly with the electronic aerosol provision device (Fig. 80 and Par. 0162).
Minskoff fails to disclose the computing device is configured to communicate wirelessly with the biometric sensor. However, Black teaches, in a system comprising an electronic aerosol provision device (102, Fig. 1), a computing device (501, Fig. 5, in the embodiment in which it is a mobile phone as in Par. 0040), and a biometric sensor (504, which may be a “biometric reader,” Par. 0039), the computing device is configured to communicate wirelessly with the biometric sensor (Par. 0039-0040 and Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Minskoff by separating the biometric sensor from the computing device, and configuring the computing device to communicate wirelessly with the biometric sensor, as taught by Black, because this allows various types of biometric sensors to be used and interchanged, while ensuring that various components of the network can communicate without the need for wired connections.
Regarding claim 16, Minskoff discloses a system (Fig. 80) comprising: 
electronic aerosol provision means (100, illustrated in detail in Fig. 5, having a reservoir , wick element, and heating element, as described in Par. 0093) for selectively providing an aerosol to a user of the electronic aerosol provision means (Par. 0169); 
computing means (smart phone 7610) for communicating with the electronic aerosol provision means to exchange operating data associated with operation of the electronic aerosol provision means (Pars. 0162-0164, where the operating data includes frequency of use, Par. 0179); and 
biometric sensor means (camera indicated in 8003, Fig. 80,which performs iris scan) separated from the electronic aerosol provision device in use (Fig. 80) and for measuring a biometric parameter of the user of the electronic aerosol provision device (here, characteristics of the user’s iris) and communicating with the computing means (via software 8003 and hardware internal to the computing device) to exchange sensor data indicating a measurement of the biometric parameter (Par. 0162); and 
the computing device determines whether authorization criteria have been met based on biometric sensor data, Par. 0162),
wherein the computing device is configured to support wireless communications with the electronic aerosol provision device (Fig. 80 and Par. 0162).
Minskoff fails to disclose the computing device is configured to support wireless communications with the biometric sensor. However, Black teaches, in a system comprising an electronic aerosol provision device (102, Fig. 1), a computing device (501, Fig. 5, in the embodiment in which it is a mobile phone as in Par. 0040), and a biometric sensor (504, which may be a “biometric reader,” Par. 0039), the computing device is configured to support wireless communications with the biometric sensor (Par. 0039-0040 and Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Minskoff by separating the biometric sensor from the computing device, and configuring the computing device to communicate wirelessly with the biometric sensor, as taught by Black, because this allows various types of biometric sensors to be used and interchanged, while ensuring that various components of the network can communicate without the need for wired connections.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Minskoff in view of Black, and further in view of Verleur et al. (US 2015/0128976 A1, hereinafter “Verleur”).
Regarding claim 6, Minskoff discloses the apparatus set forth in claim 5 above, but fails to disclose configuring an indicator. However, Verleur teaches an electronic aerosol provision device (Fig. 1, with reservoir and heater) wherein controlling an aspect of the operation of the electronic aerosol provision device comprises configuring an indicator (“ring indicator 116,” Par. 0051) of the electronic aerosol provision device to provide an indication relating to the sensor data (the ring changes colors “to indicate a lock state of vaporizer 100” in which the heating element does not function, Par. 0051). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Minskoff by configuring the device to configure and indicator to provide an indication relating to the sensor data as taught by Verleur in order to indicate to a user whether or not the apparatus is able to function.                                                  
Response to Arguments
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive. 
Applicant argues that secondary reference Black fails to teach that a smartphone or other computing device supports wireless communications with a personal sensor, arguing that the computing device is the processor 502 of the personal vaporizer 102. However, the examiner has/had mapped “computer system” 501 to the claimed “computing device.” Black Par. 0040 states that in “some embodiments,” the computer system 501 “may itself embody one of these devices,” where “these devices” refer to “various mobile devices such as…smartphones,…tablet computers…laptop computers” etc. Thus, Applicant’s argument is based on a different embodiment than that applied to the claim. The cited embodiment would 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                          /ERIN E MCGRATH/                                       Examiner, Art Unit 3761